DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent Claims 1, 12, and 19 now set forth the prepared foam has an elongation at break of 75% or less.  The original specification does not provide support over the entire claimed range.  While it is acknowledged that Table 2 does disclose the present foam has an elongation at break equal to 75%, this disclosure does not provide support for the present foams having an elongation at break of any value equal to 75% or less.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 5 – 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,023,907 to Frei et al. in view of GB 1,093,173 to Hood et al.
Regarding Claims 1, 2, 5, and 6.  Frei et al. teaches a flexible polyurethane foam comprising the reaction product of a prepolymer having available OH groups, i.e. a pre-
Frei et al. is silent regarding the molecular weight and functionality of the prepolymer.  However, the prepolymer used in the inventive examples of Frei et al. is prepared by reacting: 96.24 weight percent of a first polyether polyol (DESMOPHEN® 20WB56) which has a molecular weight of 3,000 and is a triol formed from glycerin and propylene oxide; and 3.75 weight percent diisocyanotoluene (TDI), in the presence of an organotin catalyst (Column 4, Lines 30 – 33; and Column 8, Lines 48 - 64).  The exemplary formulation in the instant specification uses the same or substantially similar ingredients in substantially similar amounts to form the prepolymer.  Specifically, 96.53% by weight of the polyether polyol CARPOL® GP-3008 is combined with 3.44% by weight of 80/20 TDI in the presence of an organotin catalyst.  CARPOL® GP-3008 is also a 3,000 molecular weight triol formed from a glycerin initiator and propylene oxide  (see Paragraphs 0020 – 0021 of the PG-PUB of the instant application).  Given that the 
Frei et al. teaches additives, including fillers, may be incorporated into the foam (Colum 7, Lines 1 – 13) but does not expressly teach the foam comprises silicon dioxide.  However, Hood et al. teaches the concept of providing beach sand – i.e. silicon dioxide - as a filler in a flexible polyurethane foam (Page 2, Lines 101 – 128).  The silicon dioxide particles have an average particle diameter ranging from 50 to 800 microns (Page 2, Lines 1 – 5).  Frei et al. and Hood et al. are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide silicon dioxide as taught by Hood et al. as a filler in the reaction mixture of Example R of Frei et al.  The foam product would then comprise silicon dioxide particles uniformly distributed therein.  The motivation would have been that the use of fillers, in general, can provide advantages such as lowering material costs.  The silicon dioxide filler taught by Hood et al. is particularly advantageous because it was found to have no negative impact on the properties – including elongation, tensile 
The references do not expressly characterize the foam produced as an abrasive foam in which silicon dioxide particles also protrude from an outer surface of the foam to form an abrasive surface and which has an elongation at break of 75% or less.  However, Frei et al., when modified by Hood et al. in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process, as is detailed above.  Additionally, according to the original specification, an abrasive foam in which silicon dioxide is uniformly distributed throughout and on its surface is prepared by simply combining the silicon dioxide with other foam forming ingredients prior to their reaction to form the final abrasive material (see Paragraphs 0024, 0031, and 0032).  Secondary reference Hood et al. also teaches the concept of adding inert filler materials, such as silicon dioxide, to foam-forming reactants in substantially similar amounts to those disclosed in the instant specification (Page 2, Lines 16 – 41).  The process suggested by the combination of Frei et al. with Hood et al. is consequently substantially similar to that disclosed in the instant specification.  Therefore, the claimed effects and physical properties, i.e. an abrasive foam in which silicon dioxide particles are uniformly distributed throughout and also protrude form an outer surface of the foam to form an abrasive surface and which has an elongation at break of 75% or less, would implicitly be achieved in a product In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 3.  Frei et al. teaches the flexible polyurethane foam of Claim 1 wherein the prepolymer polyol has a hydroxyl number of 30 (see Table 1). 
Regarding Claim 7.  Frei et al. teaches the flexible polyurethane foam of Claim 1 wherein the second polymer polyol provided is a polyether polyol (Tables 1 and 3B).
Regarding Claim 10.  Frei et al. teaches the flexible polyurethane foam of Claim 1.  The foam produced in Example R has a density of 27.5 kg/m3 (roughly 1 pcf) (Table 3B).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,023,907 to Frei et al. in view of GB 1,093,173 to Hood et al., as applied to Claim 1 above, and further in view of JP 2008201946 to Sato.  For the purposes of examination, citations for Sato are taken from the machine translation of the document obtained from Clarivate Analytics.
Regarding Claims 4 and 11.  Frei et al. teaches the flexible polyurethane foam of Claim 1 but does not expressly teach it undergoes a step of thermoforming.  However, Sato teaches the concept of thermoforming flexible polyurethane foams at compression ratios of up to 1:5 (Page 5).  Frei et al. and Sato are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to thermoform the flexible polyurethane foam of Frei et al. as suggested by Sato.  The motivation would have been that Sato teaches that thermoforming provides a foam which is excellent in processability and shape retention (Page 2). 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,023,907 to Frei et al. in view of GB 1,093,173 to Hood et al., as applied to Claims 1 and 7 above, and further in view of US 2012/0071576 to Burdeniuc et al.
Regarding Claims 8 and 9.  Frei et al. teaches the flexible polyurethane foam of Claim 7 wherein the second polymer polyol provided is a polyether polyol (Tables 1 and 3B).  Frei et al. does not expressly teach this polyether polyol is a graft polyether polyol.  However, Burdeniuc et al. teaches the concept of providing graft polyether polyols as the polyol component in the preparation of flexible polyurethane foams.  Such polyols may have solids contents of up to 45 weight percent (Paragraphs 0023 – .

Claims 12 – 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,023,907 to Frei et al. in view of GB 1,093,173 to Hood et al.
Regarding Claims 12 and 14.  Frei et al. teaches a flexible polyurethane foam comprising the reaction product of a prepolymer having available OH groups, i.e. a pre-polymer polyol, with at least one multifunctional isocyanate (Column 1, Lines 3 and 58 – 65).  The prepolymer used in the inventive examples has a hydroxyl number of 30 (see Table 1). In Example R, 50 parts by weight of the prepolymer and 50 parts by weight of  a polymer polyol are reacted with TDI in the presence of 1.5 parts by weight of KOSMOS® EF (TABLE 3B), i.e. a gelling catalyst.
Frei et al. is silent regarding the molecular weight and functionality of the prepolymer, as well as the isocyanate index at which it is prepared.  However, the 
Frei et al. teaches additives, including fillers, may be incorporated into the foam (Colum 7, Lines 1 – 13) but does not expressly teach the foam comprises silicon dioxide.  However, Hood et al. teaches the concept of providing beach sand – i.e. silicon dioxide -as a filler in a flexible polyurethane foam (Page 2, Lines 101 – 128).  The silicon dioxide 
The references do not expressly characterize the foam produced as an abrasive foam in which silicon dioxide particles also protrude from an outer surface of the foam to form an abrasive surface and which has an elongation at break of 75% or less.  However, Frei et al., when modified by Hood et al. in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process, as is detailed above.  Additionally, according to the original specification, an abrasive foam in which silicon dioxide is uniformly distributed In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.
Regarding Claim 13.  Frei et al. teaches the flexible polyurethane foam of Claim 12 in which the reaction mixture further comprises 3.1 parts by weight water.
Regarding Claim 16.  Frei et al. teaches the flexible polyurethane foam of Claim 12 wherein the second polymer polyol provided is a polyether polyol (Tables 1 and 3B).
Regarding Claim 18.  Frei et al. teaches the flexible polyurethane foam of Claim 12.  The foam produced in Example R has a density of 27.5 kg/m3 (roughly 1 pcf) (Table 3B).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,023,907 to Frei et al. in view of GB 1,093,173 to Hood et al., as applied to Claim 12 above, and further in view of JP 2008201946 to Sato.  For the purposes of examination, citations for Sato are taken from the machine translation of the document obtained from Clarivate Analytics.
Regarding Claim 15.  Frei et al. teaches the flexible polyurethane foam of Claim 12 but does not expressly teach it undergoes a step of thermoforming.  However, Sato teaches the concept of thermoforming flexible polyurethane foams at compression ratios of up to 1:5 (Page 5).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to thermoform the flexible polyurethane foam of Frei et al. as suggested by Sato.  The motivation would have been that Sato teaches that thermoforming provides a foam which is excellent in processability and shape retention (Page 2). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,023,907 to Frei et al. in view of GB 1,093,173 to Hood et al., as applied to Claim 16 above, and further in view of US 2012/0071576 to Burdeniuc et al.
Regarding Claim 17.  Frei et al. teaches the flexible polyurethane foam of Claim 16 wherein the second polymer polyol provided is a polyether polyol (Tables 1 and 3B).  Frei et al. does not expressly teach this polyether polyol is a graft polyether polyol.  However, Burdeniuc et al. teaches the concept of providing graft polyether polyols as the polyol component in the preparation of flexible polyurethane foams.  Such polyols may have solids contents of up to 45 weight percent (Paragraphs 0023 – 0024).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a graft polyether as taught by Burdeniuc et al. as a second polymer polyol in the reaction mixture of Example R of Frei et al.  The motivation would have been that graft polyols provide advantages in polyurethane foams, including improving their load-bearing properties and increasing their resistance to deformation (Burdeniuc et al.: Paragraph 0023).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,023,907 to Frei et al. in view of GB 1,093,173 to Hood et al.
Regarding Claim 19.  Frei et al. teaches a method of making a flexible polyurethane foam comprising providing a prepolymer having available OH groups, 3 (roughly 1 pcf) (Table 3B).
Frei et al. is silent regarding the molecular weight and functionality of the prepolymer, as well as the isocyanate index at which it is prepared.  However, the prepolymer used in the inventive examples is prepared by reacting a first polyether polyol (DESMOPHEN® 20WB56) which has a molecular weight of 3,000 and is a triol, i.e. has an OH functionality of three; and diisocyanotoluene (TDI), in the presence of dibutyltin dilaurate, i.e. an organotin catalyst (Column 4, Lines 30 – 33; and Column 8, Lines 48 - 64).  The exemplary formulation in the instant specification uses the same or substantially similar ingredients in substantially similar amounts to form the prepolymer.  Specifically, 96.53% by weight of the polyether polyol CARPOL® GP-3008 is combined with 3.44% by weight of 80/20 TDI in the presence of an organotin catalyst.  CARPOL® GP-3008 is also a 3,000 molecular weight triol formed from a glycerin initiator and propylene oxide (see Paragraphs 0020 – 0021 of the PG-PUB of the instant application).  Given that the prepolymers of Frei et al. and applicant are prepared with the same or substantially similar ingredients in substantially similar amounts, it would be the Office’s position that the prepolymer of Frei et al. would have the same or 
Frei et al. teaches additives, including fillers, may be incorporated into the foam (Colum 7, Lines 1 – 13) but does not expressly teach the foam comprises silicon dioxide.  However, Hood et al. teaches the concept of providing beach sand – i.e. silicon dioxide -as a filler in a flexible polyurethane foam (Page 2, Lines 101 – 128).  The silicon dioxide particles have an average particle diameter ranging from 50 to 800 microns (Page 2, Lines 1 – 5).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide silicon dioxide as taught by Hood et al. as a filler in the reaction mixture of Example R of Frei et al.  The motivation would have been that the use of fillers, in general, can provide advantages such as lowering material costs.  The silicon dioxide filler taught by Hood et al. is particularly advantageous because it was found to have no negative impact on the properties – including elongation, tensile strength, and load bearing – of the polyurethane foams in which it was included (Hood et al.: Page 1, Lines 44 – 60).
The references do not expressly characterize the foam produced as an abrasive foam in which silicon dioxide particles also protrude from an outer surface of the foam to form an abrasive surface and which has an elongation at break of 75% or less.  However, Frei et al., when modified by Hood et al. in the manner proposed above, In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,023,907 to Frei et al. in view of GB 1,093,173 to Hood et al., as applied to Claim 16 above, and further in view of US 2012/0071576 to Burdeniuc et al.
Regarding Claim 20.  Frei et al. teaches the method of making a flexible polyurethane foam of Claim 19 wherein the second polymer polyol provided is a polyether polyol (Tables 1 and 3B).  Frei et al. does not expressly teach this polyether .

Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive because:
A) Applicant argues that the applied references do not teach a foam having an elongation at break of 75% or less, as is now claimed.  Applicant notes that primary reference Frei et al. is silent regarding the elongation at break of the foams disclosed, while secondary reference Hood et al. teaches the elongation at break of all samples is in the range of 170 to 430%.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
It is respectfully submitted that the outstanding and present rejections under 35 U.S.C. 103 above are based upon the combination of Frei et al. with Hood et al.  As discussed in the corresponding rejections above, the Office does note that a foam having an elongation at break in the instantly claimed range is not expressly taught by the references.  However, Frei et al., when modified by Hood et al. in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process, as is detailed above.  Therefore, the claimed effects and physical properties, i.e. an abrasive foam which has an elongation at break of 75% or less, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed only the claimed ingredients in the claimed amounts by a substantially similar process.
B) Applicant argues Claim 1 requires that silicon dioxide particles protrude from the surface and form an abrasive foam.  However, according to the original specification, an abrasive foam in which silicon dioxide is uniformly distributed throughout and on its surface is prepared by simply combining the silicon dioxide with other foam forming ingredients prior to their reaction to form the final abrasive material (see Paragraphs 0024, 0031, and 0032).  Secondary reference Hood et al. also teaches the concept of adding inert filler materials, such as silicon dioxide, to foam-forming reactants as in the instant specification (Page 2, Lines 16 – 41).  It consequently remains the Office’s position that an abrasive foam would be implicitly achieved by the proposed combination of references.
C) Applicant argues that Hood et al. teaches it is desirable to avoid large particles because the surfaces of the cushion material may become somewhat harsh or rough feeling and therefore less desirable for ordinary use.  However, the Office maintains that the method by which Hood et al. adds silicon dioxide to its foams would be reasonably expected to provide some level of abrasiveness to the foam product, for the reasons detailed in the previous section.  It is additionally submitted that the rejection under 35 U.S.C. 103 does not suggest the use of particles of above 800 microns, as discussed in the section of the reference.  Providing substantially larger particles would In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP 2123)
D) Applicant’s arguments that the other applied secondary references fail to remedy the deficiencies of Frei et al. and Hood et al. are not persuasive, as the alleged deficiencies have been addressed above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764